*78DISSENT
VILLAGOMEZ,
Justice dissenting:
I will reverse, remand and instruct the trial court to permit Bernadita to present her case. The trial court heard one side of this case — plaintiff's side, then ruled on important issues without hearing the other side — defendant's side.
This case involves an issue of land ownership, the importance of which my brethen recognize in their majority opinion1 and which we recognized in Commonwealth v Bordallo, No. 90-003, slip op. at 10 (N.M.I. June 8, 1990). In Bordallo, we reversed and remanded so that the landowners could present their case fully. ■
In this appeal, the main issue is whether the trial court erred by concluding, based on the evidence at trial, that Bernardo Ch. Guerrero (father) gave lot 008 B 06 to his son, Bernard S. Guerrero, of whether he sold it to him and his wife, Bernadita.
Plaintiff contends that his father gave him the land and now constitutes his individual property. He testified that his father told him "he's gonna give it to me that property. . . ." His brother, Juan, testified that he moved- off the lot in 1980 because his father told him that the land was for Bernard.2
Defendant claims that she and Bernard purchased the land from his father, but did not present any evidence because she was in California at the time of trial, was pregnant, had to hire a new *79attorney after her first attorney withdrew as her counsel, and the trial court denied her motion for continuance.
The trial court, without hearing defendant's case, and without the requisite clear, convincing, and satisfactory evidence that Bernardo had a clear, unmistakable, unequivocal and present intention to make a gift of his property to Bernard, concluded that Bernardo did make such a gift.3 Consequently, the trial court's finding of a gift inter vivos, based on Bernard's and his brother's hearsay testimony, that their father intended to give him the land in the future. is clearly erroneous.
The trial court reasoned that the "Warranty Deed of Sale" which states that the father, "in consideration of the sum of Fifteen Thousand Dollars ($15,000.00) . . . does grant, bargain, sell . . . unto Bernard S. Guerrero . . . .", was made only because it was required by the bank. Also, that defendant's Exhibit "B", which acknowledged a "purchase" was primarily for the purpose of recording the fact that plaintiff paid for the funeral expenses. However, the trial court failed to explain why Bernard and Bernadita paid the $15,000.00 to the father as consideration for the land. If they did not purchase the land, then why did they pay $15,000.00 for it?
No one can disagree with my brethen that the trial court's denial of Bernadita's motion for continuance prejudiced her. I *80agree with them that a continuance would have met some of Bernadita's needs* And I further agree that neither the court nor the plaintiff would have been inconvenienced by such a continuance. Consequently, 1 find that the trial court abused its discretion in denying the defendant's motion for continuance.
[[Image here]]

 See page 8 of the majority opinion above.


 See page 11 of the majority opinion above.


 See 38 Am.Jur. 2d Gifts §§17 and 103 (1968); Reinhardt v. Fleming, 18 Wash. 2d 637, 140 P.2d 504, 505 (1943); Detra v. Bartoletti, 433 P.2d 485, 489 (Mont. 1967).